Citation Nr: 0630817	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-12 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as secondary to a service connected 
left ankle disability.

2.  Entitlement to service connection for a left foot 
disability, to include as secondary to a service connected 
left ankle disability.

3.  Entitlement to service connection for a right foot 
disability, to include as secondary to a service connected 
left ankle disability.

4.  Entitlement to service connection for a left knee 
disability, to include as secondary to a service connected 
left ankle disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
March 1972.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

The record shows that the RO issued a rating decision in 
February 2005 granting service connection for left ankle 
sprain, with an initial evaluation of 20 percent from 
September 30, 2003.  The RO issued notice in February 2003 
and the veteran responded in February 2003 indicating he was 
satisfied with this action.

The veteran testified at a Board videoconference hearing in 
March 2006.  A transcript (T) of the hearing has been 
associated with the claims file.


FINDINGS OF FACT

1.  The competent and probative evidence does not reasonably 
associate a low back disability including arthritis to the 
veteran's military service or a service connected left ankle 
disability on any basis.

2.  The competent and probative evidence does not reasonably 
associate a left foot disability including arthritis to the 
veteran's military service or a service connected left ankle 
disability on any basis.

3.  The competent and probative evidence does not reasonably 
associate a right foot disability identified as plantar 
fasciitis and arthritis to the veteran's military service or 
a service connected left ankle disability on any basis.

4.  The competent and probative evidence does not reasonably 
associate a left knee disability including arthritis to the 
veteran's military service or a service connected left ankle 
disability on any basis.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by service and it is not proximately due to or the result of 
a service connected disability, nor may arthritis of the 
lumbar spine be presumed to have been incurred or aggravated 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005). 

2.  A left foot disability was not incurred in or aggravated 
by service and it is not proximately due to or the result of 
a service connected disability, nor may arthritis be presumed 
to have been incurred or aggravated in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2005).

3.  A right foot disability was not incurred in or aggravated 
by service and it is not proximately due to or the result of 
a service connected disability, nor may arthritis be presumed 
to have been incurred or aggravated in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2005).

4.  A left knee disability was not incurred in or aggravated 
by service and it is not proximately due to or the result of 
a service connected disability, nor may arthritis be presumed 
to have been incurred or aggravated in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, prior to the veteran's current claim to 
establish entitlement to service connection.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The July 2003 and October 2003 RO letters informed him of the 
provisions of the VCAA and he was advised to identify any 
evidence in support of his claims that had not been obtained.  
It emphasized relevant evidence and invited the veteran to 
provide any evidence or information he had pertaining to the 
claims.  The RO issued a letter in November 2004 that 
supplemented the previous VCAA specific information on the 
evidence needed to substantiate the claim with respect to a 
low back condition.  The correspondence mentioned above 
advised him of the evidence he needed to submit.  The VCAA-
directed letters informed him that VA would obtain pertinent 
federal records.  He was informed that VA would also make 
reasonable efforts to obtain any identified private medical 
evidence.  As such, the Board finds that the correspondence 
VA issued satisfied VA's duty to notify the veteran of the 
information and evidence necessary to substantiate his claim 
as required by Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, a 
comprehensive VCAA notice was provided to the veteran prior 
to the initial AOJ adjudication of the claims and as a result 
the timing of the notice does comply with the express 
requirements of the law as interpreted in Pelegrini.  As 
explained below, the Board concludes that the applicable 
notice and duty to assist requirements have been 
substantially met in this case.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  The VCAA specific 
letter in November 2004 had a specific reference on page 4 
and the earlier VCAA specific notices invited the submission 
of any medical or lay evidence that the Board finds fairly 
represented the content of the "fourth element".  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The record shows the 
veteran had a meaningful opportunity to participate 
effectively in the processing of the claims.  Furthermore, as 
the Board is denying all issues on appeal, any deficiency in 
the VCAA notice regarding the effective date and initial 
rating elements for compensation claims is harmless.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The development of the claim produced relevant VA 
clinical records and private treatment reports and medical 
opinions relevant to the appeal issues.  The RO also received 
a VA medical examination and opinions that addressed all 
appeal issues.  Furthermore, the veteran testified at a Board 
hearing.  He also indicated in May 2006 that he had no other 
evidence to submit and he testified that there was no record 
available for early medical treatment after military service 
(T 9).  Thus, the Board finds the development is adequate 
when read in its entirety, and it satisfied the directive in 
the remand order and the obligations established in the VCAA.  
The duty to assist having been satisfied, the Board will turn 
to a discussion of the issues on the merits.

Analysis

In order to establish service connection for a disorder, 
there must be (1) medical evidence of the current disability; 
(2) medical, or in certain circumstances, lay evidence of the 
in-service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)).  As applicable to claims of secondary 
service connection, see 38 C.F.R. § 3.310; Allen v. Brown, 7 
Vet. App. 439 (1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
However, continuous service for 90 days or more during a 
period of war or applicable peacetime service, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service. 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's service medical records show in early December 
1971 he was evaluated for an injured left ankle playing 
basketball.  Initially, he received an Ace wrap but the next 
day after he returned with the complaint of persistent pain 
over the ankle it was felt he would benefit from casting.  
Late in December he was reportedly ambulating with crutches 
when he was seen for the third time after the cast was 
applied.   He was last seen at the orthopedic service for the 
left ankle late in January 1972 to remove a replacement cast 
and it was reported he had no problems.  He was given an Ace 
bandage to use as needed.  The subsequent clinical record 
entries in February and March 1972 do not refer to the feet, 
the left knee or the low back.  The separation medical 
examination in March 1972 showed a normal clinical evaluation 
of the spine, the feet, and the lower extremities and there 
was no pertinent entry in the summary of defects and 
diagnoses.  Recently, the veteran submitted photographs 
showing him in a left ankle boot cast and using crutches.  In 
a July 2003 statement his brother recalled photographs and 
letters the veteran sent regarding injury to his back, legs, 
knees, arms and ankles in a fall during military service.  A 
service comrade wrote in October 2004 that the veteran fell 
from a ladder in December 1971 hurting his ankles, knees and 
back and that he was on crutches for "quite a while".  
Another service comrade wrote in October 2004 that he 
recalled the veteran had a cast on his foot that he "broke 
(or cracked)" playing basketball and that he "vaguely" 
remembered  the veteran had a fall down a stairway while he 
had the cast on but did not remember the extent of any 
injuries received.  

He made his initial VA compensation claim in April 1972 for 
the sprained left ankle a left eye injury and sinus trouble 
but he did not report for an examination.  

Private orthopedic center records show in February 1994 the 
veteran was seen for what was described as a new condition of 
the left knee which started bothering him two to three months 
earlier when he was running at a gym.  The knee swelled after 
the injury and now bothered him anytime he ran.  In November 
1994 he was hospitalized for left knee pain and the past 
medical history was remarkable for childhood illness and the 
absence of medical problems as an adult.  The physical 
examination of the extremities was remarkable for the left 
knee.  The veteran had a partial left medial meniscectomy for 
a medial meniscus tear.  Progress notes through January 1995 
are unremarkable regarding the low back or the feet.  

BS, D.C. provided medical records showing treatment for low 
back pain and aching legs and feet in May 1993 after recently 
lifting heavy concrete.  A companion application for medical 
care noted he saw a chiropractor in the early 1990's for back 
pain and that he had not had any other "accidents or falls, 
etc." that might have cause his problem.  The veteran was 
seen in November 1993 for acute left knee strain after 
running 2 to 3 miles several times a week.  Further treatment 
for low back pain is shown in August 1996, March 2000, 
December 2000, November and December 2002 and January 2003.  

His next pertinent correspondence in April 2003 was a claim 
for bilateral hearing loss and tinnitus and in the medical 
treatment records he submitted he was described as a healthy 
gentleman in no visible distress.  In June 2003, he submitted 
a claim of service connection of a back disability related to 
a low back injury during military service.

The veteran supported this claim with a statement from DH, 
M.D.  In the April 2003 statement, Dr. H. referred to the 
veteran's lumbar disc herniation being treated with 
discectomy and decompression and that the veteran related he 
fell during is military service and suffered an injury to his 
back.  Dr. H. indicated he could not state with a high degree 
of medical probability that the fall and recent injury 
problems were directly related.  He stated that a combination 
of factors including years of wear and tear, all injuries and 
genetic propensity to degenerative disc disease played some 
significant role in the problems for which the veteran was 
seen beginning late in 2002.

In August 2003 JW, Jr. M.D. reported treating the veteran for 
right heel pain and the diagnosis was calaneal spurring with 
acute plantar fasciitis with pain, and difficulty with 
walking.  Dr. W. stated the veteran apparently suffered 
bilateral lower extremity injuries in the service 
approximately 30 years earlier and he was asked for an 
opinion whether these injuries could have resulted in some of 
the veteran's current biomechanical abnormalities.  In 
summary, Dr. W. stated that damage to the lower extremities 
could cause ambulation abnormality that put excessive strain 
on the planar fascia and could cause associated plantar 
fasciitis, although other causes for it do exist.   

In July 2004, RH, D.O. reviewed the private medical records 
and obtained the veteran's history that he fell off a ladder 
onboard a ship "on or about" December 1971 sustaining 
traumatic injury to the lumbosacral back, both ankles and 
knees and elbows.  According to the history, he had a 
persistent chronic condition involving the back, left knee 
and the ankles, and since the original traumatic injury he 
had difficulties that progressively worsened to the point 
that surgery was required for the left knee and the low back.  
Dr. H. opined that as a direct result of military service the 
veteran had a chronic left knee injury related to a fall in 
December 1971 that progressed to the point requiring surgery.  
He had chronic intervertebral disc syndrome from an initial 
fall from a ladder and worsened secondary to the traumatic 
left ankle injury.  He had chronic and permanent 
metatarsalgia with plantar fasciitis of the right foot 
secondary to the injuries he sustained in December 1971.  Dr. 
H. stated his medical opinion was based on a "reasonable 
degree of medical certainty".    

In a September 2004 supplement, Dr. H. stated the record 
showed left ankle treatment in December 1971 and that 
subsequent injuries to the lumbosacral back, the knees and 
the right ankle, and reinjuring the left ankle, occurred in a 
fall from a ladder a "short time" later, that was stated as 
"on or about December 1971," following the initial left 
ankle injury.  

In a follow-up statement in August 2005 after review of 
supportive lay statements Dr. H. again stated the veteran 
sustained injuries to the lumbosacral back, the ankles and 
the knees in a fall from a ladder in December 1971, with the 
damage to the left ankle substantial to require casting.  
This injury resulted in substantial gait abnormalities that 
resulted in secondary lumbosacral back dysfunction and 
arthritis, left knee dysfunction and arthritis, and right 
foot pain with plantar fasciitis and ankle pain.  The left 
knee condition, right foot metatarsalgia with plantar 
fasciitis and intervertebral disc syndrome were secondary to 
altered gait mechanics from the left ankle injury. 

The VA examiner in September 2005 reviewed the record noting 
the veteran's self-reported history regarding the left knee, 
the low back and the feet, as well as other information in 
medical records, including the opinions from RH, D.O.  The 
examiner reported the following "diagnosis": status post 
repair, torn medial meniscus of the left knee; peripheral 
neuropathy and degenerative joint disease of the feet; 
degenerative joint disease of the lumbar spine.  The examiner 
opined that the original left ankle sprain took place in 1971 
during basketball but the veteran did not mention any sports 
injury.  The subsequent condition to the low back, the feet 
and the left knee took place about ten years ago and the feet 
worsened about five years ago and this occurred gradually 
over time.  It was the examiner's opinion that the current 
diagnosis was not service-related because medically it was 
impossible to relate the two conditions as there was no 
documentation other than an ankle sprain in the service 
records, the veteran's history of trauma was vague and did 
not match that reported in the service record.  The 
neuropathy was not related to the prior ankle sprain and the 
low back pain and knee pain were degenerative and not likely 
due to the ankle sprain many years before.  

It is the obligation of VA to render a decision which grants 
every benefit that can be supported in law while protecting 
the interests of the Government, with due consideration to 
the policy of the Department of Veterans Affairs to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§§ 3.103, 3.303(a).  

That being said, following the point at which it is 
determined that all relevant evidence has been obtained, it 
is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 
(Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. 
Cir. 1997) (and cases cited therein); Guimond v. Brown, 
6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 
161 (1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 
12 Vet. App. 341, 345 (1999) (observing that, in a case where 
the claimant was also a physician, and therefore a medical 
expert, the Board could consider the appellant's own personal 
interest); citing Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that while interest in the outcome of a 
proceeding "may affect the credibility of testimony it does 
not affect competency to testify."  (citations omitted)).  
The Board must assess the weight and credibility to be given 
to the evidence.  Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992).  

On this point, the VA medical opinion in September 2005 was 
based upon a consideration of the pertinent record and took 
into account the veteran's history, the information in the 
extensive record of medical treatment directed to the left 
ankle beginning in military service and more recently for the 
lumbar spine, the left knee and the feet, as well as 
radiology reports.  Struck v. Brown, 9 Vet. App. 145, 155 
(1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The RO 
provided the entire record to VA examiner and did not limit 
or constrain the review.  See, e.g., Colayong v. West, 12 
Vet. App. 524, 535 (1999); Bielby v. Brown, 7 Vet. App. 260, 
268-69 (1994).  In support of the claim, the veteran had a 
physician review information and that physician opined in 
favor of the claims regarding the lumbosacral spine, the left 
knee and the right foot in writing.  In response to the VA 
opinion, the appellant did not challenge the specific 
conclusions with competent medical evidence.  See Wray v. 
Brown, 7 Vet. App. 488, 492-93 (1995); Davis v. West, 13 Vet. 
App. 178, 185 (1999) and Struck v. Brown, 9 Vet. App. 145, 
155 (1996).  As with any piece of evidence, the credibility 
and weight to be attached to this opinion and other opinions 
is an adjudication determination.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  

The Board will point out that the medical reports contain a 
history of left knee, right foot and low back complaints 
initially approximately two decades after military service 
with no reference to any remote injury during military 
service or continuity of symptoms thereafter.  This is a 
history which Dr. H. weighed with the veteran's self reported 
history of low back, left knee and feet manifestations since 
a fall in service.  However, the VA opinion took into account 
the entire record in addition to the veteran's presentation 
and the Board believes it is entitled to determinative 
probative weight, as it was not based upon assumed facts of 
injury or continuity of symptomatology that is supported only 
with the veteran's self-reported history.  Furthermore, Dr. 
H. notes opinions from other examiners favorable to the 
claim, but the statement from Dr. DH regarding the lumbar 
spine and the statement from Dr. W. regarding plantar 
fasciitis were made without review of relevant records and 
undoubtedly relied on self reported history.  For example, 
Dr. DH prefaced his statement by noting the veteran "related 
to me" circumstances of a fall in service sustaining a back 
injury and Dr. W. similarly noted the veteran "apparently" 
suffered bilateral lower extremity injury in the military 
service.  

As such the statements from Dr. DH and Dr. W. are not 
entitled to any probative weight and diminish the weight of 
the opinion from Dr. H. to the extent he offers them as 
support for his conclusions.  See, e.g., Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994); see also Grover v. West, 12 Vet. 
App. 109, 112 (1999), affirming LeShore v. Brown, 8 Vet. App. 
406 (1995), holding that self-reported history unenhanced by 
additional comment from an examiner or review of relevant 
records does not constitute competent medical evidence.  See 
e.g., Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(speculative medical opinion cannot establish in-service 
medical nexus without supporting clinical data or other 
rationale to provide the degree of certainty required for 
medical nexus evidence).  So it is not significant that a VA 
examiner did not directly comment upon such favorable 
opinions as they have no probative value.  

In essence, Dr. H. does not point to any specific 
uncontroverted evidence of injury to the lumbar spine, the 
left knee or the right foot.  His various conclusions are 
based upon an assumption that the lumbar spine, the left knee 
and the feet were injured; although the contemporaneous 
record in service simply does not support the assumed facts 
of such injury or the continuous symptoms the veteran related 
which undoubtedly formed the basis for the claim base on 
secondary service connection.  Furthermore, the treating 
physician for the left knee in 1994 reported this as a "new 
problem" and when he had surgery for it the medical history 
was remarkable for and "absence of medical problems as an 
adult".  It is noteworthy that when the veteran reported the 
left knee problem in 1994 he was running extensively and 
there was no reference to any foot problem in spite of his 
vigorous exercise.  Also, the physical examination at that 
time reviewed all body systems and it was pertinently 
remarkable only for the left knee. 

The timeline for the veteran's lumbar spine, right foot and 
left knee complaints was an element the VA examiner found 
material, and Dr. H. through his evaluations does not 
discount or reasonably question the VA examiner's reliance on 
this in formulating the opinion against the claim.  The VA 
examiner in September 2005 noted the statements from Dr. H. 
had been reviewed.  Furthermore, the veteran's recent 
testimony of circumstances of his injuries during military 
service and ongoing complaints since the initial injury in 
service (T 4-6, 8-18, 14-16) is contradicted by the well 
documented medical record showing no reference to ongoing 
complaints initially until many years after service.  Notably 
the record includes his own prior statement in a May 1993 
application for treatment for back pain that he did not have 
any other accidents or falls that might have caused his 
problem.  This was several days after he reported back pain 
after lifting concrete.  In the same statement he reported 
prior chiropractic care in 1991 and 1992 for his back in 
response to the question of what prior chiropractic care he 
had.  It is highly probative in the Board's opinion since it 
was given at a time when he was not seeking VA compensation 
and was presumably providing the treating clinician with an 
accurate medical history.  Another contradiction appears 
between the testimony that he had the second fall before the 
cast was applied to the left ankle (T 4) and the lay 
statement in October 2004 that recalled the second fall 
"while he had the cast on".  Thus there is an obvious and 
substantial credibility issue in the veteran's presentation 
which weighs against assigning any probative weight to his 
medical history of ongoing complaints and treatment since 
military service as well as his claim of two fall related 
injuries.   

When the record is carefully reviewed, the Board is able to 
conclude that the opinion from Dr. H. is outweighed by the VA 
opinion against the claims as it was not speculative and 
offered plausibly based rationale against a remote injury as 
the cause of current lumbar spine, left knee or bilateral 
foot disability either on a direct or secondary basis.  The 
Board has "the authority to discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wood v. 
Derwinski, 1 Vet. App. 190 (1991); Sanden, supra.  The 
timeline for the complaints referable to the feet, the left 
knee, and the lumbar spine as reflected in the medical 
history furnished when the veteran was no seeking 
compensation was undoubtedly a significant element in the 
opinion against the claim for secondary service connection.  
The VA medical opinion is viewed in its full context, and not 
characterized solely by the medical professional's choice of 
words that read fairly do not offer support for service 
connection of any claimed disability as related to military 
service or the service-connected left ankle disability on any 
basis.  See, e.g., Lee v. Brown, 10 Vet. App. 336, 339 
(1997).

Furthermore, the claimant's personal belief, no matter how 
sincere, unsupported by competent medical evidence, cannot 
form the basis of a claim.  Voerth v. West, 13 Vet. App. 117 
(1999).  Continuity of symptomatology is not established 
solely through testimony (T 8-10), and where, as here, there 
is no medical evidence indicating continuous symptomatology 
for the feet, the lumbar spine or the left knee.  McManaway 
v. West, 13 Vet. App. 60, 66 (1999).  Similarly, the Board is 
not competent to supplement the record with its own 
unsubstantiated medical conclusions, and certainly cannot 
oppose the competent VA medical opinion of record.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

Therefore, the Board finds, the preponderance of the evidence 
is against the claims and the benefit of the doubt rule is 
inapplicable.  38 U.S.C.A. § 5107; Ferguson v. Principi, 273 
F.3d 1072, 1076 (Fed. Cir. 2001); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a low back disability, 
to include as secondary to a service connected left ankle 
disability is denied.

Entitlement to service connection for a left foot disability, 
to include as secondary to a service connected left ankle 
disability is denied.

Entitlement to service connection for a right foot 
disability, to include as secondary to a service connected 
left ankle disability is denied.

Entitlement to service connection for a left knee disability, 
to include as secondary to a service connected left ankle 
disability is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


